      Case 4:21-cv-00409 Document 10 Filed on 03/17/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         March 18, 2021
                             UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CHERYLL CLEWETT,                                  §
                                                  §
             Plaintiff,                           §
VS.                                               § CIVIL ACTION NO. 4:21-CV-409
                                                  §
F2P INDUSTRIES, LLC,                              §
                                                  §
             Defendant.                           §

                                              ORDER

                  Plaintiff Cheryll Clewett has filed a Notice of Voluntary Dismissal. (Doc. 9). In

accordance with that Notice and Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

Complaint is DISMISSED WITH PREJUDICE. Accordingly, the Clerk is directed to CLOSE

this case.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas, this the 17th day of March, 2021.




                                                      ________________________________
                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE
